Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP- 6328838 on page 1 of the specification.  Applicant has also provided an English Machine Translation corresponding to JP-6328838.
            
Drawings
5.         The drawing(s) filed on 01/07/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-10 are pending in this application.  

EXAMINER’S AMENDMENT
7.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.         The application has been amended as follows: 
9.         Claim 10, line 1; Please change ***The determination program according to Claim 9*** to ***The non-transitory computer readable medium 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a dividing unit” in claims 5;
“an associating unit” in claim 5;
“a luminance difference calculation unit” in claim 5; and
“a determination unit” in claims 5-8.

            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 5: ‘a dividing unit configured to divide each of a plurality of captured images of the object’ corresponds to Fig. 1 ‘arithmetic device/CPU 100’ implemented ‘dividing unit 102’.  “The dividing unit 102 is a program module that divides the captured image of the painted object into a plurality of image areas. As shown in Fig. 2, the dividing unit 102 divides the captured image into image areas, each having a desired size.” (page 6, lines 28-32).
(b)       Claim 5: ‘an associating unit configured to associate the plurality of divided image areas among the plurality of captured images that are continuous in time' corresponds to Fig. 1 ‘arithmetic device/CPU 100’ implemented ‘associating unit 103’.  “The associating unit 103 is a program module that executes association processing for associating the plurality of image areas divided by the dividing unit 102 among the plurality of captured images. Specifically, the associating unit 103 collates image areas of two captured images that are continuous in time and associates the respective image areas of these captured images based on the position of the image areas that match each other.” (page 6, line 33 – page 7, line 5).
(c)       Claim 5: ‘a luminance difference calculation unit configured to calculate a luminance difference between a maximum luminance value and a minimum luminance value in each of the image areas that have been associated' corresponds to Fig. 1 ‘arithmetic device/CPU 100’ implemented ‘luminance difference calculation unit 104’.  “The luminance difference calculation unit 104 is a program module that calculates a luminance difference between a maximum luminance value and a minimum luminance value in each of the image areas associated by the associating unit 103. The luminance difference calculation unit 104 analyzes the luminance values of the respective image areas that are associated and specifies the maximum luminance value and the minimum luminance value of the each of the image areas. Next, the luminance difference calculation unit 104 is able to calculate the luminance difference of each of the image areas by subtracting the minimum luminance value from the maximum luminance value.” (page 7, lines 6-14).
(d)       Claim 5: ‘a determination unit configured to determine the type of the paint applied to the object based on changes in the luminance differences in the plurality of image areas associated among the plurality of captured images that are continuous in time’ corresponds to Fig. 1 ‘arithmetic device/CPU 100’ implemented ‘determination unit 105’.  “The determination unit 105 is a program module that determines the type of the paint applied to the object based on changes in the luminance differences in the plurality of image areas associated among the plurality of captured images that are continuous in time. In this embodiment, the determination unit 105 can be achieved as a trained model. The trained model is able to perform learning using, as training data, the information indicating the luminance difference of each image area associated among the plurality of captured images that are continuous in time and the information indicating the type of the paint applied to the object expressed in the respective image areas.” (page 7, line 28 – page 8, line 2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Statement of Reasons for Allowance
9.       Claims 1-10 are allowed.

10.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“acquiring a plurality of captured images of the object successively captured by an image capturing apparatus in a state in which a positional relation between the object and the image capturing apparatus is changing; dividing each of the plurality of captured images that are continuous in time into a plurality of image areas; associating the plurality of divided image areas among the plurality of captured images that are continuous in time; calculating a luminance difference between a maximum luminance value and a minimum luminance value in each of the image areas that have been associated; and determining the type of the paint applied to the object based on changes in the luminance differences in the plurality of image areas associated among the plurality of captured images that are continuous in time.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 5. In particular, the applied references do not disclose and would not have rendered obvious:
“a dividing unit configured to divide each of a plurality of captured images of the object that have been successively captured by an image capturing apparatus in a state in which the positional relation between the object and the image capturing apparatus is changing into a plurality of image areas; an associating unit configured to associate the plurality of divided image areas among the plurality of captured images that are continuous in time; a luminance difference calculation unit configured to calculate a luminance difference between a maximum luminance value and a minimum luminance value in each of the image areas that have been associated; and a determination unit configured to determine the type of the paint applied to the object based on changes in the luminance differences in the plurality of image areas associated among the plurality of captured images that are continuous in time.” along with all the other limitations as required by independent claim 5.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 9. In particular, the applied references do not disclose and would not have rendered obvious:
“acquiring a plurality of captured images of the object successively captured by an image capturing apparatus in a state in which a positional relation between the object and the image capturing apparatus is changing; dividing each of the plurality of captured images that are continuous in time into a plurality of image areas; associating the plurality of divided image areas among the plurality of captured images that are continuous in time; calculating a luminance difference between a maximum luminance value and a minimum luminance value in each of the image areas that have been associated; and determining the type of the paint applied to the object based on changes in the luminance differences in the plurality of image areas associated among the plurality of captured images that are continuous in time.” along with all the other limitations as required by independent claim 9.

11.       It follows that claims 2-4, 6-8, and 10 are then inherently allowable for depending on an allowable base claim.

12.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Lin (US 2021/0027453) discloses a method for processing images of assembly line objects for quality or other inspection acquires at least one first image of an object from an image capturing device, and recognizes image irradiation areas of different monochromatic lights of the acquired first image. The method further includes dividing each of the first image according to the recognized irradiation areas, generating at least one second image by integrating and stitching the divided first images under same monochromatic light, and outputting the at least one second image.

Kobori et al. (US 2017/0344850) discloses an object recognition apparatus includes image information acquisition means for acquiring image information of an object to be recognized, storage means for storing detection profile information associating an object candidate with a detector capable of detecting the object candidate, and model image information of the object candidate associated with the object candidate and object detection means including detectors defined in the detection profile information, the object detection means detecting the object to be recognized by using the detector from the image information acquired by the image information acquisition means. The detector of the object detection means detects the object candidate by comparing the model image information of the object candidate associated with the detector in the detection profile information with the image information of the object to be recognized acquired by the image information acquisition means, and outputs the detected object candidate as the object to be recognized. 


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677